Citation Nr: 1750340	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain from May 23, 2008 to February 15, 2016.

2. Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain from February 16, 2016.

3. Entitlement to an evaluation in excess of 10 percent for bilateral peripheral radiculopathy from May 23, 2008 to February 15, 2016.

4. Entitlement to an evaluation in excess of 20 percent for bilateral peripheral radiculopathy from February 16, 2016.

5. Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for a lumbosacral strain.  In addition, the Veteran's requests to reopen claims for service connection for bilateral lower extremity pain were denied.

The Veteran testified before the undersigned Veterans Law Judge in a September 2011 Travel Board hearing. 

The RO considered the issue of a separate rating for bilateral lower extremity radiculopathy as a separate claim for service connection for bilateral lower extremity pain.  The Veteran's representative indicated in a September 2011 Informal Hearing Presentation that they were seeking a separate rating for radiculopathy under applicable diagnostic codes for nerve impairments.  VA is required to evaluate both the neurologic and orthopedic manifestations of service connected spine disabilities.  The Veteran's claim for an increased rating for his lumbosacral strain encompasses claims for a separate rating for any associated radiculopathy as neurologic manifestations of his lumbar spine disability.  The Veteran's claims have therefore been recharacterized above.

In May 2012, the Board issued a decision that denied the claims of entitlement to a rating in excess of 20 percent for a lumbosacral strain and entitlement to a TDIU on a schedular basis.  The Board also partially granted the claim of entitlement to a separate rating for bilateral lower extremity peripheral neuropathy.  Specifically, the Board granted a rating of 10 percent for left lower extremity peripheral radiculopathy and a rating of 10 percent for right lower extremity peripheral radiculopathy.  

In June 2014, the Board vacated in part the Board's May 2012 decision.  As noted, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that an AVLJ/VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, the portion of the May 2012 Board decision that denied the claims of entitlement to a rating in excess of 20 percent for a lumbosacral strain and entitlement to a TDIU on a schedular basis and that partially granted the claim of entitlement to a separate rating for bilateral lower extremity peripheral neuropathy, was vacated.  The remainder of the May 2012 Board decision remained undisturbed.  

The remainder of the May 2012 decision consisted of a remand by the Board to the RO for the Veteran's claim to be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  That matter is still under development at the RO and has not been returned to the Board.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA most recently examined the Veteran for his back and bilateral radiculopathy in February 2017.  As part of that examination, the examiner ordered an MRI and an electromyogram (EMG) test.  The results of the MRI are in the Veteran's claims file, but the results of the EMG test are not.  Indeed, the latest VA treatment records end approximately one week before the EMG test was scheduled.  Therefore, remand is warranted to obtain the EMG test and any related medical records.

The Board notes that the Veteran recently switched attorneys.  The Board requests that Mr. Neidenberg assist it with clarifying the Veteran's specific contention regarding the TDIU issue.  Specifically, the Board is unclear what time period the Veteran is asserting he was unemployable.  

Accordingly, the case is REMANDED for the following action:

1. The Board notes the VA has treated the Veteran extensively at the Dallas VAMC resulting in thousands of pages of treatment records.  Beyond the outstanding records identified above, it is unclear if VA has obtained all of the treatment records.  To facilitate the review of these records, the Board needs the records to be separated into separate electronic files by year, e.g., 2008, 2009, 2010, etc.  That means each file should contain only records for that calendar year.

Attempt to obtain ALL records from the Dallas VAMC dated from May 23, 2007 (one year prior to the effective date for the increased ratings above).  Take special care to organize these into files by year.

2. After obtaining the above records, send the Veteran's attorney a copy of the Veteran's entire claims file, as requested in August 2017 pursuant to the Freedom of Information Act. 

3. Ask the Veteran's attorney to expressly identify the time period for which the Veteran has claimed to be unemployable.  The Board notes that there is conflicting information about his unemployment after he retired from General Motors in June 2008 and his subsequent employment at a federal agency.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




